t c memo united_states tax_court luckens felix petitioner v commissioner of internal revenue respondent docket no filed date luckens felix pro_se lauren b epstein for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision include petitioner’s entitlement to dependency_exemptions to head_of_household filing_status to an earned_income_credit of dollar_figure and to child tax_credits of dollar_figure and dollar_figure all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in tampa florida petitioner works in tampa and petitioner’s wife lives in avon park florida since date on weekdays petitioner has lived in an apartment in tampa florida with his aunt and with his aunt’s son j s petitioner’s aunt leases the apartment from the florida housing authority on weekdays beginning in date petitioner’s godson k m also lived in the tampa apartment because k m was under the care of a doctor in tampa before date k m lived full time with his mother in avon park on most weekends from march to date petitioner returned to avon park approximately miles from tampa to be with his wife and to return k m to his mother who lived across the street from petitioner’s wife in j s wa sec_12 years old and k m wa sec_2 years old the court uses initials when referring to minor children the monthly rent due on the tampa apartment was approximately dollar_figure but because petitioner’s aunt did not have a job in the monthly rent was waived by the florida housing authority and neither petitioner’s aunt petitioner nor anyone else paid rent in on the tampa apartment in which petitioner lived with the above individuals during because petitioner’s aunt did not have a job petitioner paid all utility bills and other costs of maintaining the tampa apartment petitioner also paid for all of the food and groceries that he his aunt j s and k m consumed on his federal_income_tax return petitioner reported more than dollar_figure in earned_income also petitioner claimed dependency_exemptions for j s and k m head_of_household filing_status the earned_income_credit and child tax_credits for j s and k m each of which respondent disallowed dependency_exemptions opinion generally dependency_exemptions are allowed for qualifying children of a taxpayer and for qualifying relatives of a taxpayer sec_151 sec_152 neither j s nor k m as a cousin and as a godson of petitioner qualifies as a child of the taxpayer however an individual may for dependency_exemption purposes be a qualifying_relative of a taxpayer if the individual meets the relationship gross_income and support tests of sec_152 in his posttrial memorandum respondent concedes that under sec_152 j s is to be treated as a qualifying_relative and that petitioner is entitled to a dependency_exemption for with regard to j s for k m to be treated as a qualifying_relative of petitioner k m must among other things have lived with petitioner as a member of petitioner’s household for the full year in sec_1_152-1 income_tax regs this full-year residency requirement is relaxed somewhat for temporary absences in this regard sec_1_152-1 income_tax regs provides as follows the taxpayer and dependent will be considered as occupying the household for such entire taxable_year notwithstanding temporary absences from the household due to special circumstances such as illness education business vacation military service or a custody agreement under which the dependent is absent for less than six months because k m resided with his mother not with petitioner during january and date and because k m ’s residence with his mother during those months does not qualify under the above regulation as a temporary absence petitioner is not entitled to a dependency_exemption with regard to k m for head_of_household filing_status under sec_1 a special tax_rate applies to a taxpayer who qualifies as head of a household to be treated as head of a household a taxpayer must among other things have maintained as his or her home a household which constituted the principal_place_of_abode of a qualifying_child for more than one-half of the year sec_2 however for this purpose j s --who qualifies as a dependent for exemption purposes under sec_152 only because of the household test of sec_152 h --does not qualify as a qualifying_child for purposes of petitioner’s claim to head_of_household filing_status see sec_2 accordingly petitioner does not qualify for head_of_household filing_status earned_income credits under sec_32 a taxpayer may be entitled to an earned_income_credit if the taxpayer has a qualifying_child or if the taxpayer among other things has earned_income for the year of dollar_figure or less see revproc_2004_71 sec_3 2004_2_cb_970 neither j s nor k m qualifies as a qualifying_child for petitioner under sec_32 see sec_152 and petitioner earned more than dollar_figure petitioner is not entitled to the earned_income_credit for child tax_credits under sec_24 a taxpayer may be entitled to a child_tax_credit with respect to each qualifying_child described in sec_152 as we have held above neither j s nor k m qualifies as a qualifying_child under that section petitioner is not entitled to child tax_credits for to reflect the foregoing decision will be entered under rule to qualify as a qualifying_child under sec_152 to which sec_32 refers an individual must be either a child or descendant of the taxpayer or a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152
